     Case 1:21-cv-00218 Document 32 Filed 09/09/21 Page 1 of 2 PageID #: 185



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

DALE P. FIELD, JR.,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:21-00218

PHILLIP MORRIS, USA, INC.,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on August 10, 2021, in

which he recommended that the district court grant defendant’s

motion to dismiss plaintiff’s amended complaint, as well as

defendant’s initial motion to dismiss, and deny as moot

plaintiff’s motion to remand.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
  Case 1:21-cv-00218 Document 32 Filed 09/09/21 Page 2 of 2 PageID #: 186



          The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

applicable time period.     Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby GRANTS defendant Philip Morris USA

Inc.’s Motion to Dismiss Plaintiff’s Amended Complaint, as well

as defendant’s initial motion to dismiss (ECF Nos. 23 and 5),

DISMISSES plaintiff’s complaint, DENIES as moot plaintiff’s

motion to remand, and DIRECTS the Clerk to remove this matter

from the court’s docket.

          The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 9th day of September, 2021.

                                     ENTER:


                                        David A. Faber
                                        Senior United States District Judge




                                    2
